Case 2:18-cv-01269-JLS-JCG Document 158 Filed 08/19/19 Page 1 of 3 Page ID #:3735



 1   Jeffrey B. Isaacs, Esq., SBN 117104
     Jerome H. Friedberg, Esq., SBN 125663
 2   Robert Gookin, Esq., SBN 251601
     Paige Shen, Esq., SBN 162122
 3   ISAACS | FRIEDBERG LLP
     555 S. Flower Street, Suite 4250
 4   Los Angeles, California 90071
     Telephone: (213) 929-5534
 5   Facsimile: (213) 955-5794
     Email: jisaacs@ifcounsel.com
 6           jfriedberg@ifcounsel.com
             rgookin@ifcounsel.com
 7           pshen@ifcounsel.com
 8   Attorneys for Plaintiffs STM Atlantic N.V.,
     STM Group, Inc., Emil Youssefzadeh and Umar Javed
 9
10                              UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12   STM ATLANTIC N.V., et al.,             Case No. 2:18-cv-01269-JLS-JCG
13                    Plaintiffs,
                                            Assigned to Hon. Josephine L. Staton
14              vs.
15                                          PLAINTIFFS’ STATUS REPORT
     DONG YIN DEVELOPMENT
     (HOLDINGS) LIMITED, et al.,
16
                      Defendants.           Complaint Filed:      Feb. 15, 2018
17                                          FAC Filed:            Feb. 25, 2018
18                                          SAC Filed:            Aug. 14, 2018
                                            Trial Date:           None Set
19
20
21
22
23
24
25
26
27
28
 2
 9                                  PLAINTIFFS’ STATUS REPORT
     365685.1
Case 2:18-cv-01269-JLS-JCG Document 158 Filed 08/19/19 Page 2 of 3 Page ID #:3736



 1              Pursuant to the Court’s February 15, 2019 Order Granting Defendant
 2   Dong Yin’s Motion to Stay (Dkt. 151), Plaintiffs STM Atlantic N.V., STM Group,
 3   Inc., Emil Youssefzadeh and Umar Javed (collectively, “Plaintiffs”) submit this
 4   Status Report.
 5              As the Court is aware, on November 6, 2018, non-party Bronzelink Holdings
 6   Limited (“Bronzelink”) filed a Notice of Arbitration with the Hong Kong International
 7   Arbitration Centre (“HKIAC”), Bronzelink Holdings, Ltd., v. STM Atlantic N.V., et al.,
 8   HKIAC Case No. A18194 (the “Arbitration”), naming STM Atlantic N.V. (“STM
 9   Altantic”), Mr. Youssefzadeh and Mr. Javed as “Respondents,” and Global-IP Cayman
10   (“GIP-Cayman”) as a “Nominal Respondent.” The Arbitration is currently pending.
11              Robert Y.H. Pang, William D. Stone and Robert Whitehead have been selected
12   as the arbitrators.
13              On May 14, 2019, Bronzelink filed its Statement of Claim.
14              On June 28, 2019, STM Atlantic N.V., Mr. Youssefzadeh and Mr. Javed
15   (collectively, “Respondents”) filed their Statement of Defence, Counterclaims and
16   Cross-Claims. In it, Respondents asserted various counterclaims against Bronzelink
17   and cross-claims against GIP-Cayman.
18              On July 2, 2019, GIP-Cayman filed its Statement of Defence to Bronzelink’s
19   Statement of Claim.
20              Bronzelink is due to file its Reply and Statement of Defence to Respondents’
21   Counterclaims on or before September 9, 2019, and GIP-Cayman is due to file its
22   Statement of Defence to Respondents’ Cross-Claims on or before the same date.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 2                                                 -1-
 9                                     PLAINTIFFS’ STATUS REPORT
     365685.1
Case 2:18-cv-01269-JLS-JCG Document 158 Filed 08/19/19 Page 3 of 3 Page ID #:3737



   1          As ofthe date ofthis filing, no further dates have been scheduledby the
   2   arbitration tribunal.
   3          GIP-Caymanhasnot yet paid its shareofthe most recently assessedarbitration
  4    fees, which, according to correspondence from the arbitration tribunal, could delaythe
   5   arbitration proceedings.
   6

   7   Dated: August 19, 2019                Respectfully submitted,
   8                                         ISAACS FRIEDBERGLLP
   9

 10                                          BX
                                                    FFREYB. ISAACS, ESQ.
 11                                               JEROME H. FRIEDBERG, ESQ.
 12                                               ROBERT GOOKIN, ESQ.
                                                  PAIGE SHEN, ESQ.
  13
                                             Attorneys for Plaintiffs STM Atlantic N.V.,
  14                                         5TAf Group, Inc., Emit Youssefzadeh and
 15                                          Umar Javed

  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -2-
                                     PLAINTIFFS' STATUS REPORT
